LAURA DENVIR STITH, Judge.
I disagree with the principal opinion’s suggestion that Mr. Price’s claim is not properly one of abandonment. It is a claim of abandonment as this Court previously has defined that term, and McFadden v. State, 256 S.W.3d 103 (Mo. banc 2008), is right on point. As in McFadden, counsel below overtly undertook to prepare and file Mr. Price’s Rule 29.15 motion, and then just failed to do so prior to the deadline. The principal opinion would treat this as merely another example of third-party interference. While it may be that, it is far more too. No one suggests that Mr. Price would have relied on some non-lawyer third party to prepare and file his pro se motion. Such reliance would have been unreasonable. Instead, he relied on counsel precisely because the matter was undertaken by counsel in his role as counsel. Counsel is not just a random third party, and the principal opinion errs in treating this case as if that were all it involves.
The real issue is whether the abandonment doctrine as recognized in McFadden extends to these facts and provides a basis to reach the merits of Mr. Price’s claims in light of the overt undertaking by his counsel to both prepare and file the Rule 29.15 motion. Should this be treated as abandonment, as in McFadden, or should it be treated as a matter of ineffective assistance that, for the reasons set out in Bullard v. State, 853 S.W.2d 921, 922-23 (Mo. banc 1993), does not provide a basis for relief?
The principal opinion holds that until the pro se motion is filed, Rules 24.035 and 29.15 do not impose a duty on counsel to do anything, and, as a result, counsel had no duty he could have abandoned. It would limit the abandonment doctrine to the filing of the amended motion. The problem with this position is that it is precisely the argument that was explicitly rejected by McFadden, and it is inconsistent with this Court’s rules of ethics.
In McFadden, defense counsel did not wait until the defendant had filed his pro se motion before she began acting as counsel. Instead, she told her client to give her the pro se motion and that she would file it. The defendant relied on this undertaking and gave counsel the pro se motion. He did so not because he mistakenly thought his counsel was a courier service or a courthouse or a prison mailroom — the types of third parties whose interference previously has been found to warrant exceptions to the filing deadline1 — but solely because she was counsel. But, counsel then failed to file the motion.
As a result, as in this case, the McFadden court was faced with the difficult question of whether to treat counsel’s actions as abandonment or as ineffective assistance. The facts of McFadden set out above shared characteristics of both the ineffective assistance case of Bullard and the abandonment cases of Luleff v. State, 807 S.W.2d 495 (Mo. banc 1991), and Sanders v. State, 807 S.W.2d 493 (Mo. banc 1991). The Court had to decide whether it should treat counsel’s failed undertaking merely as ineffective assistance of counsel that was not cognizable when it occurred in a postconviction context prior to the *309amended motion, as in Bullard. Perhaps, for like in Bullard, the defendant had not yet filed his pro se motion so that counsel’s duty under Rule 29.15(e) to represent the defendant and file his amended post-conviction motion did not yet exist.
But counsel in fact had begun functioning as post-conviction counsel for Mr. McFadden. The McFadden court had to decide whether this should make a difference. Should it recognize that counsel’s role as post-conviction counsel had begun and analyze whether counsel’s conduct in undertaking to file the pro se motion but then failing to do so constituted abandonment?
McFadden chose to treat the matter as one of abandonment. In setting out the issue before it, the Court stated, “Mr. McFadden failed to timely file his Rule 29.15 motion; therefore, dismissal of his case is required unless he falls within the abandonment exception.” McFadden, 256 S.W.3d at 106. Nearly half the remainder of the opinion is set out under the heading “Abandonment.” The Court therefore rejected the State’s argument that counsel merely was ineffective. It stated that, unlike in Bullard, defense counsel told Mr. McFadden “to give [the motion] to her for filing and then simply abandoned that undertaking. Bullard, thus, is not disposi-tive.” Id. at 108. The Court went on to conclude that Mr. McFadden was abandoned, stating, “Mr. McFadden, having been abandoned by counsel who undertook to perform a necessary filing and then simply failed to do so ... is entitled to relief.... Such active interference, as demonstrated here, constitutes abandonment.” Id. at 109.
So, why then did McFadden discuss pri- or cases that had relied on the third-party interference exception when that was not the basis of the decision, and why did it refer to “active interference?” It did so precisely because counsel’s conduct in McFadden was conduct by counsel, but it occurred prior to the time the pro se motion was filed. This differentiated this case both from prior abandonment cases and from prior ineffective assistance cases. And, while the timing (prior to filing the pro se motion) aligned with the third-party interference cases, the analysis in such cases normally looks at whether it was reasonable for the defendant to rely on a courier, or the listed address for a courthouse, or the prison mail room to complete the filing of his pro se motion; in such cases, counsel simply is not involved.
Yet in McFadden, counsel was hired and was functioning as post-conviction counsel. The rationale of these earlier cases therefore had relevance but could not be dispositive, for they dealt with the conduct of non-attorney third parties. In McFadden, it was counsel in her role as counsel who overtly undertook to act for the client and then failed to do so. For this reason, McFadden specifically distinguished the case before it from Bullard, where counsel merely had advised his client incorrectly about the law. Id. at 108-09. At the point that counsel overtly undertook to act for him, this Court said, Mr. McFadden had a right to rely on counsel to perform the duty she had undertaken to file the pro se motion, for: “The public defender undertook to represent Mr. McFadden when she provided legal advice and directed him to provide the motion directly to her for filing. Mr. McFadden reasonably relied upon these instructions.” Id. at 107. The defendant’s conduct was reasonable precisely because it was counsel who had undertaken this duty, a duty that was counsel’s solely because she was his counsel.
In other words, normally, as the principal opinion notes, prior to the filing of the pro se motion, only the third-party interference exception applies, and the issue is whether the defendant did all he reason*310ably could before relying on a third party. But where, as in McFadden, the third party is an attorney, the calculus of what is reasonable is different. This Court might or might not find it reasonable to give a completed pro se motion to a family member, or a prison guard, or another unrelated person to file, for such people would have no duty to make such a filing for the prisoner. But this analysis is different when applied to counsel. McFadden said it is entirely reasonable to give the completed motion to counsel to file when counsel, in his or her role as counsel, says to do so. A reasonable defendant need not second-guess his attorney and refuse to give her the pro se motion for filing.
The instant case is more like McFadden than it is like Bullard. Counsel began acting as post-conviction counsel before he was required to file an amended motion. As in McFadden, he overtly undertook to file the pro se motion for his client but then failed to do so. This is a key distinction from Bullard, in which counsel merely gave bad advice and did not undertake to perform any act for the defendant. In distinguishing Bullard, McFadden held that giving bad advice may be ineffective, but failing to file a prepared pro se motion constitutes abandonment, stating:
Certainly, the state is correct that Bullard held that ineffective assistance of counsel in informing his client when a post-eonviction motion is due does not constitute abandonment. That is not what occurred here, however: the public defender accurately told Mr. McFadden when his motion had to be filed, but she then told him to give it to her for filing and then simply abandoned that undertaking. Bullard, thus, is not dispositive.
Id. at 108.
But this case also differs from McFadden in that the defendant did not have a ready-to-file motion to give his counsel, as had Mr. McFadden. He did not have such a motion ready because counsel began his undertaking earlier in this case than had counsel in McFadden, so early that Mr. Price had not yet drafted a pro se motion.
And that, I believe, brings us to the real question that this Court should resolve in this case. It should not revisit or limit McFadden, which was well-reasoned and which has stood up to subsequent examination. At least three cases from this Court, and others from the lower courts, have relied on McFadden for the meaning of abandonment.2 To change that definition now will only create further confusion.
The question answered by this Court instead should be whether it was reasonable for Mr. Price to rely on counsel to actually prepare, and not just to file, the initial motion, given the fact that our rules say a movant is to prepare and file the pro *311se motion, and only then will counsel be appointed to file an amended motion. Should the deciding fact be the existence of a ready-to-file motion? Or should the deciding fact be that, as in McFadden, counsel undertook his post-conviction role earlier than necessary, and, at that point, it was reasonable for the defendant to rely on his counsel’s overt undertaking?
This is a serious question. The principal opinion would say that while the defendant had a right to rely on counsel, he also was stuck with counsel’s deficiencies. In other words, it would treat this as a matter of ineffective assistance of post-conviction counsel, about which a defendant cannot complain. But this begs the question, for under that analysis, the defendants in Luleff and Sanders also would have been considered merely the victims of ineffective assistance. They were not, because counsel in those cases, having assumed the role of counsel, later abandoned it. “[A] client cannot be charged with the acts or omissions of an attorney who has abandoned him. Nor can a client be faulted for failing to act on his own behalf when he lacks reason to believe his attorneys of record, in fact, are not representing him.” Maples v. Thomas, - U.S. -, 132 S.Ct. 912, 924, 181 L.Ed.2d 807 (2012). This makes the principal opinion’s reliance on a 167-year-old case, Kerby v. Chadwell, 10 Mo. 392, 393-94 (1847), inapposite.3 Being abandoned by counsel is like having no counsel, not like having ineffective counsel. In such situations, the courts normally appoint new counsel for the defendant and let him begin the post-conviction process again.
That should be the case here, too. I would hold that for the reasons set out in McFadden, if a defendant is represented by counsel for purposes of filing a post-conviction motion and counsel undertakes to file the motion for the client but does not do so, then the client has been abandoned. Like McFadden, I would say “this opinion is limited to this specific factual scenario where counsel overtly acted and such actions prevented the movant’s timely filing.” 256 S.W.3d at 109. I would explain that McFadden’s analysis therefore applies to all cases in which post-conviction counsel overtly acted to prevent the client from filing the pro se motion, whether or not the overt act occurred before or after the client had drafted the pro se motion. I see no basis in principle to distinguish the two situations.
I would not hold, as does the principal opinion, that even though a defendant is represented by counsel, he has no right to rely on that counsel to perform an overt undertaking.4 Certainly, the principal opinion’s analysis presents a bright-line *312rule that will be easy to apply — even if represented, nothing counsel does as counsel prior to the preparation by defendant of the pro se motion can constitute abandonment. But I do not think that ease of application should outweigh what is, in fact, still abandonment.
Why does this matter? It matters because it makes the difference in whether this Court or any court considers the merits of Mr. Price’s post-conviction motion. And, unlike so many post-conviction motions, here the motion court found the motion meritorious. It found serious instances of inadequacy of counsel at trial, which were sufficient to undermine its confidence in the verdict. Indeed, it devotes 22 pages of its 51-page judgment to detailing some 10 aspects of trial counsel’s deficient performance, including the failure to object to instructions not requiring the jury to be unanimous and the failure to call an expert witness. The latter ground alone so concerned the motion court that it said: “The court would vacate the conviction ... without reference to errors discussed elsewhere in these findings and conclusions.”
The principal opinion never reaches the motion court’s determination that Mr. Price would not have been convicted but for counsel’s errors because it erroneously finds this was not a matter of abandonment. True, under Martinez v. Ryan, - U.S. -, 132 S.Ct. 1309, 1315, 182 L.Ed.2d 272 (2012), a federal court is likely to look at the merits of the motion because the Missouri courts have denied relief from errors caused by ineffective assistance.5 But, for the reasons discussed above, I believe this Court can and should reach the merits, and should affirm the motion court’s grant of a new trial. I therefore dissent.

. See, e.g., Carter v. State, 181 S.W.3d 78, 79-80 (Mo. banc 2006); Nicholson v. State, 151 S.W.3d 369, 370-71 (Mo. banc 2004); Spells v. State, 213 S.W.3d 700, 701-02 (Mo.App.2007).


. See, for example, Eastburn v. State, 400 S.W.3d 770, 774 (Mo. banc 2013), decided by this Court just last June. Eastbum reaffirmed that "Abandonment also may occur when the overt action of post-conviction counsel prevents the movant from filing a timely original motion." This Court previously made the same acknowledgment in Gehrke v. State, 280 S.W.3d 54, 57 (Mo. banc 2009), stating, "Recently, this Court recognized an additional circumstance in which a movant may be abandoned. In McFadden v. State, this Court held that where post[-]conviction counsel overtly acts in a way that prevents the mov-ant’s timely filing of a post[-]conviction motion, a movant is entitled to relief." Gehrke engaged in a lengthy discussion of the abandonment exception as developed in McFadden and prior cases and refused to extend it to the failure to file a notice of appeal. Id. at 57-59. Finally, Moore v. State, 328 S.W.3d 700, 702 (Mo. banc 2010), noted the two traditional forms of abandonment and then said "A third type of abandonment occurs when post-conviction counsel’s overt actions prevent the movant from filing the original motion timely. See McFadden, 256 S.W.3d at 109 (post-conviction counsel, despite promising to file mov-ant’s pro se motion, failed to do so timely).”


. Kerby dealt with whether a client is bound by his counsel’s failings; where the client has been abandoned, however, the client effectively is without counsel. Indeed, that is the most basic rationale of this exception. Kerby is not on point.


. In fact, this Court’s ethical rules impose an obligation on counsel to diligently represent his or her client. Rule 4-1.3 provides that "A lawyer shall act with reasonable diligence and promptness in representing a client.” Rule 4-1.2 allows a lawyer to define the scope of representation of a client. Rule 4-1.4 requires a lawyer to keep the client reasonably informed and to explain a matter to the extent reasonably necessary to permit the client to make informed decisions regarding representation, particularly about "significant developments affecting the timing or substance of the representation.” Rule 4-1.4 & Comment 1; see also Moore v. State, 328 S.W.3d 700, 704-05 (Mo. banc 2010) (Stith, J., concurring) (discussing misleading client about filing notice of appeal as ethical violation). Ironically, this may mean that misleading statements made after representation has begun but before the amended motion is due for filing can form the basis for disciplinary sanctions even though under the principal opinion the client had no right to rely on counsel's undertaking.


. As the principal opinion notes, Missouri cases long have held that there is no constitutional right to effective assistance of post-conviction counsel. In Martinez, the United States Supreme Court expressly reserved the question previously also reserved in Coleman v. Thompson, 501 U.S. 722, 755, 111 S.Ct. 2546, 115 L.Ed.2d 640 (1991), whether there is a federal constitutional right to effective assistance of counsel in “collateral proceedings which provide the first occasion to raise a claim of ineffective assistance at trial.” Martinez, 132 S.Ct. at 1315. The Court found no need to reach the issue in light of its determination that such ineffective assistance may provide cause for a prisoner’s procedural default for federal habeas corpus purposes. Id.